Citation Nr: 1332318	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  13-19 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for bilateral ankle disability to include as secondary to bilateral pes planus.  

3.  Entitlement to service connection for bilateral knee disability to include as secondary to bilateral pes planus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to March 1964.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a review of the record, the Board has determined that further development is necessary before adjudication of the issues on appeal.

The Veteran reported at the August 2010 VA examination that he retired in 1993 due to physical problems and that he received Social Security disability for his ankle and knee problems.  The SSA disability determination and associated medical records are not in the claims file.  Where VA has actual notice of the existence of records held by SSA, which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  The Court of Appeals for Veterans Claims (Court) explained that even where the decision awarding SSA benefits was made years before a current claim, the records held by SSA may continue to have relevance.  Id. at 37.  Although the Veteran indicated that the SSA disability decision was based only on his back and ankle disabilities, there is nothing in the record that indicates whether the Veteran's bilateral pes planus was considered as a basis for SSA disability benefits.  As the Board cannot say the SSA records are not relevant, a remand is necessary with respect to all of the claims on appeal to obtain any SSA disability determination and medical records associated with the determination.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that the legal standard for relevance requires VA to examine the information it has related to medical records and if there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records). 

The Veteran was provided with a VA examination in August 2010 with respect to his service connection claim for bilateral pes planus.  As the Veteran's bilateral pes planus was noted upon entry into service at the March 1961 entrance examination, the examiner was requested to provide an opinion on whether the Veteran's bilateral pes planus increased in severity during service and if so whether it was related to the natural progression of the disability.  The examiner provided the opinion that the Veteran's bilateral pes planus "was not permanently aggravated by intraservice pes plantis are related to current foot condition."  It appears that the examiner may have meant that the Veteran's bilateral pes planus was not permanently aggravated by service; however, the opinion stated above is confusing and not clear.  Furthermore, the examiner noted that the Veteran reported that he had no significant problems in service and he did not have any medical management during service time as part of his rationale for his opinion.  The Veteran's service treatment records reflect that he sought treatment for foot pain secondary to his pes planus in July 1961.  The clinician determined that the Veteran's pes planus was mildly symptomatic.  The clinician recommended long arch support and that the Veteran should be placed on profile to L1 with no duty limitations.  Thus, the examiner's opinion may be based at least in part on incorrect information.  Based on the foregoing, the Board finds that the Veteran should be provided with another VA opinion to determine if the Veteran's bilateral pes planus was permanently aggravated during military service.  

The Board observes that the Veteran was not provided with a VA examination with respect to his right ankle.  The Veteran contends that he injured his ankle during military service and he was placed in a cast.  Although the Veteran's service treatment records do not show treatment for a right ankle disability, a January 1964 report of medical history reveals that the Veteran reported that he sprained his right ankle in 1963 and he was treated with a walking cast.  The Veteran has also indicated that he had a continuity of symptoms since military service.  Thus, the Board finds that a VA examination is necessary in order to adequately adjudicate the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Contact the Social Security Administration (SSA) and request copies of any disability determinations and medical records used by that agency in making such determinations on behalf of the Veteran for SSA benefits purposes.  Any records received should be associated with the Veteran's claims folder.  If the search for such records has negative results, a statement to that effect should be placed in the Veteran's claims folder.

2. Ask the Veteran to provide any additional information necessary to obtain any outstanding private treatment records with respect to the issues on appeal and obtain the appropriate consent, if necessary, to obtain these records.  

3. After completing the foregoing and associating any additional evidence with the claims file, send the claims folder, including a copy of this Remand, to the VA examiner who conducted the VA examination in August 2010 to provide a supplemental opinion with respect to the Veteran's aggravation claim for a bilateral flat foot.  If that examiner is unavailable, forward the claims folder to an appropriate examiner to obtain the necessary opinion.  If it is determined that an opinion cannot be provided without an examination, the Veteran should be scheduled for an examination.  

The examiner is requested to review all pertinent records associated with the claims file and offer an opinion with respect to the following: 

Is it at least as likely as not that the Veteran's pre-existing bilateral flat foot disability was aggravated (permanently worsened) beyond the natural progression of the disability as the result of, or during, the Veteran's active service. 

The examiner should provide an explanation for all conclusions reached based on the evidence of record and medical principles.  The examiner is specifically requested to address the July 1961 service treatment record that documents that the Veteran seeking treatment for foot pain secondary to his pes planus as part of his or her rationale.

4. Schedule a VA examination with an appropriate examiner to evaluate the Veteran's service connection claim for a right ankle disability.  The claims file must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims file was reviewed.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, identify any and all disorders of the right ankle and to provide an opinion on whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any currently diagnosed right ankle disability is related to active military service to include the documented in-service report of medical history that the Veteran sprained his ankle in 1963 and he was treated with a walking cast.  

The examiner must provide a clear explanation for all conclusions.  He or she should address the Veteran's lay statements of continuity of symptomatology since service.  

5. Upon completion of the foregoing, readjudicate the Veteran's claims on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



